DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/6/21 is acknowledged. As such, claims 14, 16, 18, 20-22, 26, 27, 31, 34, and 35 are withdrawn as being drawn to a non-elected invention.
Additionally, applicant’s election of the species identified as: 
    PNG
    media_image1.png
    147
    431
    media_image1.png
    Greyscale
is acknowledged. It is noted that claims 1, 2, and 11 read on the elected species. This species is seen to be free of the art, as such the search and examination has been extended to compounds having the formula: 

    PNG
    media_image2.png
    231
    433
    media_image2.png
    Greyscale
which reads on the instant compounds wherein the instant variables are seen to be: m is 0; R1, R2, R3, and R4 are H; X1 and X2 are O; Y is S; and LG is a 4-nitro-phenyl group. It is noted that claim 1 reads on the elected species. 
As such, claims 5, 8, 13, 14, 16, 18, 20-22, 26, 27, 31, 34, 35, 41, 43, and 44 are withdrawn as being drawn to a non-elected invention or non-elected species as set forth above.
An action on the merits of claims 1, 2, and 11 as it relates to the elected and additionally examined species as set forth above is contained herein below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tolkmith et al. (Journal of Organic Chemistry, 1959, vol. 24, pp 705-708).

    PNG
    media_image3.png
    112
    255
    media_image3.png
    Greyscale
 in Table III which anticipates the instant compounds wherein the instant variables are seen to be: m is 0; R1, R2, R3, and R4 are H; X1 and X2 are O; Y is S; and LG is a 4-nitro-phenyl group. 

Claim Objections
Claims 1, 2, and 11 are objected to for containing non-elected subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/299,087 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly elected species would be prima facia obvious in view of the process of claim of  ‘087 since step 2 in the process therein uses the specifically elected compound of applicants set forth as: 
    PNG
    media_image4.png
    146
    198
    media_image4.png
    Greyscale
. As such, the process therein would render obvious the compound elected herein since it was specifically disclosed as a reactant therein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/            Primary Examiner, Art Unit 1623